FILE COPY



         RE:   Case No.     14-0353                             DATE:       6/19/2015
         COA #:    12-12-00357-C¥            TC#:     2011-12-0993
STYLE: MELISSA ¥AN NESS,           INDI¥IDUALLY AND AS NEXT OF FRIEND,
AN HEIR AT LAW,      AND A       SUR¥I¥ING PARENT OF NICHOLAS ¥AN NESS,
RONALD ¥AN NESS, INDI¥IDUALLY AND AS NEXT FRIEND OF,                             AN HEIR
AT LAW, AND A SUR¥I¥ING PARENT OF NICHOLAS ¥AN NESS,                             AND
ESTATE   OF    NICHOLAS    ¥AN
   v.    ETMC FIRST       PHYSICIANS    &   KRISTIN AULT,      D.O.


     Today the Supreme Court of Texas denied the motion for
rehearing in the above-referenced cause.

                                  MS.   CATHY    S.   LUSK
                                  CLERK,    TWELFTH COURT OF APPEALS
                                  1517 WEST FRONT,           SUITE 3$A
                                                                                                     Tl
                                                                                              _A r„
                                  TYLER,    TX      75702               o
                                                                        ft --f—               K m
                                                                            r^                3- O
                                                                        ~z\i                  o      —
                                                                                               -> z

                                                                                              o O
                                                                        r"2*4—-«*i -           •~»   cz
                                                                              \l
                                                                        aT7. -\*L              >     30
                                                                                    _
                                                                                      ^ ^•>
                                                                                              •O     H


                                                                                              EL *"
                                                                            \        C(l      CJ j»,
                                                                                              c      "a
                                                                                              en' *a
                                                                        rQ-^T=^—              =T m
                                                                                              o      >
                                                                                              —      r-
                                                                                                     O-